Citation Nr: 0531749	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  05-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to higher initial disability ratings for a 
right knee disability, evaluated as 30 percent disabling on 
the basis of limitation of flexion and instability or 
subluxation, and 10 percent disabling on the basis of 
traumatic arthritis.

2.  Entitlement to an initial, compensable disability rating 
for service-connected residuals of scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the RO that, in 
part, granted service connection for degenerative changes in 
the right knee with an initial disability rating of 10 
percent; and for residual scars, evaluated as noncompensable.  
These actions were made effective December 16, 2003.

In February 2005, the RO increased the rating for 
degenerative changes of the right knee to 20 percent, 
effective from December 16, 2003.  

In June 2005, the RO granted a separate disability rating of 
10 percent for traumatic arthritis of the right knee, in 
addition to the 20 percent rating, which was provided under 
diagnostic codes pertaining to limitation of extension and 
recurrent subluxation or lateral instability.

In August 2005, the RO increased the rating for limitation of 
extension and recurrent subluxation or lateral instability to 
30 percent, effective from December 16, 2003.  The veteran 
has continued his appeal.

In November 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

In June 2005, the veteran raised the issues of service 
connection for post-traumatic stress disorder (PTSD), 
bilateral hearing loss, and bilateral tinnitus.  As those 
issues have not been adjudicated by the RO, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period since December 16, 2003, the veteran's 
right knee disability with traumatic arthritis has been 
manifested by extension limited to 15 degrees.  

3.  For the period since December 16, 2003, the veteran's 
right knee disability with traumatic arthritis has not been 
manifested by instability or recurrent subluxation that is no 
more than slight.  

4.  For the period since December 16, 2003, the veteran has 
had functional limitation of right knee flexion to less than 
15 degrees. 

5.  Ankylosis of the knee in flexion between 20 degrees and 
45 degrees, or extremely unfavorably, has not been 
established.

6.  Each of the veteran's scars on his right chest 
area, left buttock, and left medial elbow is 
superficial, non-tender, and covers an area less than 
39 square centimeters; none of the scars limits motion, 
or limits the function of the affected part.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for limitation of flexion, 30 percent for limitation 
of flexion and 10 percent for instability of the right knee 
have been met during the period from December 16, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2005).

2.  The criteria for an initial disability rating in excess 
of 10 percent for instability of the right knee have not been 
met at any time since the December 2003 effective date of the 
grant of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a disability rating of 40 percent for 
right knee disability with traumatic arthritis have been met 
for the period from April 26, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2005).

4.  The criteria for an initial, compensable disability 
rating for residuals of scars have not been met at any time 
since the December 2003 effective date of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant' s possession that pertains to this claim(s).

Through the February 2005 statement of the case (SOC), the 
August 2005 supplemental SOC (SSOC), and the January 2004 
letter, the RO notified the veteran of the legal criteria 
governing the claims (to include the applicable rating 
criteria), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claims.  The veteran thereby received required notice of 
the information and evidence needed to substantiate the 
claims.

VA's January 2004 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The January 2004 letter asked the veteran to submit any 
medical reports in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Court has also held that an error in 
the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  

The Board finds that, in this case, any delay in issuing the 
section 5103(a) notice was not prejudicial.  He had the 
opportunity to submit evidence and information after the 
notice, and to have his claims adjudicated by the RO prior to 
consideration by the Board.  If he submitted additional 
evidence substantiating his claims, he would have received 
the same benefit as if he submitted the evidence prior to 
initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and obtained copies, 
as well, of outpatient treatment records.  The veteran also 
has been given opportunities to submit and/or identify 
evidence to support his claims.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  The veteran has also been 
afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance is not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A.  Right Knee Disability

In January 2004, E. Neal Powell, Jr., M.D., reported that the 
veteran had longstanding right knee pain that began when he 
dislocated his right knee in 1944, during a parachute jump, 
and had several other dislocations since then.  X-rays 
revealed degenerative changes compatible with the previous 
injury to the kneecap region, and several loose bodies likely 
generated from repetitive instability.

During a VA examination in July 2004, the veteran reported 
that he used a knee sleeve on occasion, but did not use a 
cane, crutch, or any other assistive devices.  He had pain 
primarily going up and down stairs.  He reported no real 
stiffness in his knee, but occasional swelling with no heat 
or redness.  His knee gave way on him, and he had some 
episodes of locking.  The veteran also had a varied response 
to repetitive use, sometimes causing more pain and sometimes 
not.  Flare-ups occurred with any climbing-type activity, 
such as going up and down stairs.  The veteran had also 
limited his walking significantly because of knee pain and 
began riding an exercise bicycle slowly, so as to keep some 
motion going in his knee.

Range of motion of the right knee was from 10 to 120 degrees 
with pain at the extreme of flexion.  The knee appeared 
stable to anterior, posterior, varus, and valgus stresses.  
The examiner noted significant crepitus throughout range of 
motion, predominantly at the patellofemoral joint but also in 
the femorotibial joint.  There was a small effusion, and pain 
with both medial and lateral McMurray's test, as well as with 
patellar grind testing.  Knee strength was 5/5.  X-rays 
revealed tricompartmental degenerative joint disease with 
some loose bodies in the suprapatellar pouch.  The examiner 
opined that the range of motion of the veteran's right knee 
was additionally limited by 10 percent to 20 percent due to 
pain following flare-ups with repetitive use.

In December 2004, Dr. Powell reported that extension of the 
veteran's right knee was limited to 15 degrees, which was 
measured using a goniometer.  An accompanying report showed 
that flexion was limited to 95 degrees, he had a non-antalgic 
gait, and non instability.

In March 2005, Dr. Powell reported that an examination on the 
date of the report showed right knee motion limited to 20 
degrees on extension, and to 95 degrees on flexion with 
significant pain.  The veteran also had episodes of giving 
away and instability, and had to resort to wearing a knee 
brace.

An MRI scan in January 2005 revealed the following: 
patellofemoral arthritis with significant chondral thinning, 
subchondral sclerosis and cystic degeneration; 
osteoarthritis; degeneration and extensive tear of the 
lateral meniscus; suprapatellar plica; at least five loose 
bodies in the joint, ranging from .5 centimeters to 1.3 
centimeters; knee joint effusion; and degenerative changes in 
the proximal one half of the anterior cruciate ligament with 
possible partial tear.

On VA examination in April 2005, the examiner noted 
functional limitations on walking up to one-quarter mile.  
The veteran had an antalgic gait; his overall impairment of 
health by inflammatory arthritis was "severe."  

On evaluation for joint stability, Lachman' s sign, valgus or 
varus stressors, and drawer sing were all negative.  

The examiner noted that there was joint ankylosis; in that 
the veteran could not flex his knee without an increase in 
pain.  McMurray's sign was positive laterally, with palpable 
pain throughout the joint.  The diagnoses were degenerative 
joint disease, right lateral meniscus tear, degenerative 
anterior cruciate ligament disease, and joint effusion.

VA treatment records reflect that the veteran was issued a 
cane for support in May 2005.  It was reported that there was 
no gross limitation of motion, and that gross strength was 
normal.

In August 2005, Dr. Powell indicated that the veteran had 
significant restriction of motion, "going from 15-20 degrees 
flexion up to 95 degrees."  He had deformity in his knee and 
significant arthritis under his kneecap.  He wore a knee 
brace, and had undergone a steroid injection.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  

More recently, the general counsel held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The RO has rated the veteran's right knee disability as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257-5261.  

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (authorizing VA 
to consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria) are not for application because 
Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (prescribing that arthritis due to 
trauma, substantiated by x-ray findings, should be evaluated 
as degenerative arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

The veteran has generally been found to have no instability 
on VA examinations; however, instability has been reported by 
the veteran and on occasion by the veteran's private 
physician.  The private physician did not report the severity 
of this disability.  Weighing the negative VA findings 
against the VA findings, the Board resolves reasonable doubt 
in the veteran's favor and finds that a 10 percent rating is 
warranted under Diagnostic Code 5257 on the basis of slight 
recurrent subluxation or lateral instability.

The veteran's range of extension has been reported to range 
from 10 degrees on the VA examination in July 2004, to 20 
degrees in Dr. Powell's most recent report.  Additional 
limitation due to functional factors has not been reported.  
Limitation of extension to 20 degrees warrants a 30 percent 
evaluation under Diagnostic Code 5261.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that a 30 
percent rating is warranted for limitation of extension of 
the right knee throughout the period since the grant of 
service connection.

The range of right knee flexion has been reported to vary 
from 120 to 95 degrees; however, significant functional 
limitation has also been consistently reported.  The most 
recent VA examination shows that these factors equate to 
essentially no flexion.  The maximum rating for limitation of 
flexion is 30 percent.  Resolving reasonable doubt in the 
veteran's favor, that evaluation is warranted throughout the 
period since the grant of service connection.

The most recent VA examiner did report ankylosis of the right 
knee.  Diagnostic Code 5256, provides ratings ranging from 30 
to 60 percent for ankylosis.  The examiner's finding of 
ankylosis was, however, based his assessment of functional 
limitation of flexion.  Functional factors are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).  He retains significant knee 
motion and does not have ankylosis absent functional 
considerations.

The Board has not found that staged ratings are warranted 
pursuant to Fenderson.  


B.	Residuals of Scars

During the July 2004 VA examination, the veteran reported 
receiving shrapnel injuries to the left buttock, the left 
medial elbow, and the right chest area-none of which caused 
him any problems.  Reportedly, the veteran underwent local 
irrigation and debridement in service, but had not had any 
procedures since.

Examination of the scars revealed a 4-millimeter by 4-
millimeter, round slightly depressed, slightly hyperpigmented 
scar on the medial border of the areola surrounding his right 
nipple on his chest.  There was a 7-millimeter by 2-
centimeter scar over the medial aspect of the veteran's left 
elbow, which was hypopigmented compared to the surrounding 
skin.  There was also a .4-centimeter by .4-centimeter scar 
over the lateral aspect of the left buttock, which was 
slightly depressed and slightly hyperpigmented compared to 
the surrounding skin.  None of the scars had tenderness to 
palpation, paresthesias that could be elicited, surrounding 
edema, or other problems.  Each of the scars was superficial.

The veteran's scars have been rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 39 square centimeters to warrant a 
10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7801.

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 929 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.

Despite the veteran's contention that his scar residuals have 
been painful, the objective medical evidence, consisting of 
the VA examination and treatment records does not show any 
findings of painful or tender scars.  Nor is there any 
objective evidence that any of the scars has been poorly 
nourished, unstable, or has repeatedly ulcerated, and there 
is no evidence of any pain on examination.  In this regard, 
the July 2004 examiner found no tenderness to palpation and 
no neurological deficits, and no other problems.  

Each of the scars is superficial, and covers an area 
significantly less than 39 square centimeters.  The scars 
have not been shown to limit motion, or to limit the function 
of the veteran's right chest area, left buttock, or left 
medial elbow at any time since the effective date of the 
grant of service connection.  Hence, none of the scars has 
met the criteria for a compensable disability rating under 
any diagnostic code, and a staged rating is not warranted.  
Therefore, the preponderance of the evidence is against an 
initial, compensable disability rating for residuals of 
scars.

Scars on widely separated areas are to be evaluated 
separately.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1) (2005).  Because the scars are not deep and do not 
combine to an area approximating 39 square centimeters, a 
compensable evaluation would not be warranted, even if the 
scars were combined.

C.  Extraschedular Evaluation

Additionally, the Board finds that there is no showing that 
the veteran's service-connected disabilities has resulted in 
so exceptional or unusual a disability picture at any time, 
so as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to in the February 2005 SOC).  In this regard, the Board 
notes that the veteran's service-connected disabilities have 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards at any time since the December 2003 effective date 
of the grant of service connection.  

The veteran has been retired at all times since December 16, 
2003.  His disabilities therefore do not cause marked 
interference with current employment.  He has not undergone 
any period of hospitalization for the right knee disability 
or scars since December 16, 2003.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
referral for consideration of an extraschedular rating have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability evaluation of 30 percent for right knee 
disability with traumatic arthritis, on the basis of 
limitation of flexion is granted, effective December 16, 
2003.

An initial disability evaluation of 30 percent for right knee 
disability with traumatic arthritis, on the basis of 
limitation of extension is granted, effective December 16, 
2003.

An initial disability evaluation of 10 percent for right knee 
disability with traumatic arthritis, on the basis of lateral 
instability or recurrent subluxation is granted, effective 
December 16, 2003.

An initial, compensable disability evaluation for residuals 
of scars is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


